Title: From George Washington to Nicholas Cooke, 2 November 1775
From: Washington, George
To: Cooke, Nicholas

 

Sir,
Camp at Cambridge 2d Novr 1775

I have your favour of the 28th Ulto before me—immediately upon reciept of it, I communicated the Contents to the D: Commissary, (Mr Trumbull being sick in Connecticut—) as a business appertaining to his department; but, as Deputy, he wishes for the direction of his principal, to whom I could wish you to write, as he is at Lebanon & not expected back under three Weeks—his intention I know, was to make both Beef & Porke bring itself to this place; but as that cannot be in the case you mention, there is no doubt of his readiness to take the Beef if deliverd here in Barrls at the price other Beef in Barrels stands him in here. perhaps (for an incouragement) more; to get it out of the reach of the Enemy.
I thank you for your order in favour of Mr Bowen, who, I am informed, after some to do, got the Cannon wanted, somewhat more convenient. Herewith you will receive a Copy of the proceedings of the conference held at this place with the Committee of Congress. nothing new since my last. with much esteem & respect I am Sir Yr Most Obedt Hble Servt

Go: Washington

